Russell, C. J., and Hines, J.
We concur in the result reached by the majority of the corirt in this case, but we adhere to our dissent in Trust Company of Georgia v. Neal, 161 Ga. 965.
Hill, J.
The sole question relied on and argued by the plaintiff is whether or not the terms of the contract, with respect to the loans to be assumed by the parties, are sufficiently clear to support a petition and prayer for specific performance, with an alternative prayer for damages. Counsel for the defendant rely on the case of Trust Company of Georgia v. Neal, 161 Ga. 965 (supra), where this court decided: “A paper provided: ‘The undersigned hereby agrees to purchase . . the following described property, to wit [then follows a description of particular realty], for the sum of twenty-seven thousand, five hundred dollars ($27,500), to be paid as follows: Assumption of loan $9,500, cash $7,000, and the balance represented by [then follows a description of other realty]. [Signed] L. G. Neal. The above proposition is hereby accepted. . . [Signed] D. J. Griffin.’ Held, that the language, ‘assumption of loan $9,500,’ construed in connection with its context, is too indefinite to identify any particular loan.” Counsel for the plaintiff insists that the principle so ruled, and the decisions on which the Neal case was based, are not controlling here; that the Neal decision merely held that the provision of the “assumption of loan of $9,500” was too uncertain, because the date of the payment of the loan was not stated, whereas the contract now under consideration, specifically states both the date of payment and the amount of interest due on each particular item of indebtedness to be assumed by both parties. While of course the two contracts are not identical in terms, I am of the opinion that they are nearly enough so for the principle ruled in the one to be controlling in the other. Let us examine and analyze the language of the contract in the present case. The description of the first loan is that Cooper is to “assume a first loan consisting of an Adair bond issue for $500,000, which has been reduced to $491,666.63, . . said bond issue payable as per attached schedule.” No schedule *444is attached to the contract, and it is therefore incomplete. From the contract itself it is impossible to determine when the bond issue is payable, or how. It fails to state when the loan is due; whether it is to be paid annually, monthly, or when. The contract does not state whu are the owners or holders of the bonds, nor how they are "secured, if at all. It does not state the rate of interest to be paid on the first loan. Nothing is mentioned in connection with the first loan, except the principal amount of same, “which has been reduced to $491,666.63.” As to the second loan, the contract contains this language: “a second loan of $25,000, payable $1,000 per month, with 7% interest.” This language does not identify any particular loan; it does not state to whom the loan is payable, when the payment of $1,000 per month is to commence, or whether there is a loan deed, and if so, where it is or who owns it. The third loan is just as indefinite as 'the second. The contract merely states, “a third loan of $87,000, payable $1,000 per month with 7% interest.” What is the date of this loan? To whom is it payable? Who is the owner of it? None of these and other questions which might be asked are answered by the contract itself in order to make it reasonably certain. Then, there is the reference in the contract to the furniture loan which Cooper was to assume, as follows: “assume a balanee due on furniture Mather Bros., of $10,500, payable $500 per month.” What furniture is covered by this contract? There is nothing in the contract itself to identify the furniture referred to, nor when the $500 monthly payment begins, what interest, if any, is to be paid. The contract does state the name of the payee here, but only the principal sum to be paid is mentioned, and the fact that it is to be paid monthly. In a supplemental contract included in the record it is stated that “the attached list is a copy of personal property of Mrs. J. M. Muller, which is not to be included in the sale of the Carlton;” but no list of the furniture of Mrs. Muller is attached to the contract, so far as the record in this case shows. In fact, there is no description of any furniture which was being bought, sold, or exchanged by the parties in or attached to the contract.
In view of the above provisions of the contract under consideration, I am of the opinion that it is too vague and indefinite to be enforced, or to withstand a general demurrer. The *445Civil Code (1910), § 3222, provides that in order to make any contract respecting the sale of lands binding, it must be in writing and signed by the party to be charged therewith. This implies, of course, that the contract must be reasonably complete within itself, that is, it must be sufficiently definite and certain in order to be enforced. Every essential element of the sale must be expressed in the writing, to meet the statutory requirement of this provision. One of the essential elements in the sale of real estate is that the land must be so described as that it is capable of identification. While it is not necessary that the land be described with such precision that its location and identity are apparent from the description alone, yet the description must be sufficiently clear to indicate with reasonable certainty the land to be conveyed. Tippins v. Phillips, 123 Ga. 415, 417 (supra); Durham v. Davison, 156 Ga. 49, 54 (118 S. E. 736). See also Douglass v. Bunn, 110 Ga. 159 (35 S. E. 339). While parol evidence may be admitted to explain ambiguities, it is not admissible to supply a description which is entirely wanting in the writing. Douglass v. Bunn, supra. Applying the rulings made in the Tippins case, and others, to the present, the description in the contract in the instant case, with respect to the first, second, and third loans, or of the furniture, I am of the opinion that they are too vague and indefinite to be the basis of a petition praying for specific performance. In order to have specific performance the complainant must make a clear case, and the contract he sets up must be specific. Prater v. Sears, 77 Ga. 28 (2 b).
If the contract is too indefinite to authorize the specific performance, can damages for its breach be alleged and recovered in such case? This court has held that if the contract sought to be enforced is so vague and indefinite in its terms as will not authorize a court of equity to decree specific performance, the plaintiff can not allege and recover damages for a breach of the contract. Tippins v. Phillips, and Crawford v. Williford, supra. So, I reach the conclusion that the court below did not err in sustaining the general demurrer and in dismissing the petition. Justice Atkinson concurs herein.